DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ANDY HAN on 10/5/2021.

The application has been amended as follows: 
The following claims have been amended as follows:

9. An apparatus implementable in a transportation, comprising: 
an elevated-height passenger seat comprising: 
a seat base configured to allow a passenger to sit thereon; a seatback pivotably connected to the seat base and configured to support a torso of the passenger when the passenger is seated on the seat base; and 
a hinge at an upper portion of the seatback, Application Serial No.: 16/167,468 
-4-Attorney Docket No.: ZJ01.0009USwherein: 
elevated-height passenger seat is configured to rotate upwardly around the hinge, 
when the elevated-height passenger seat rotates upwardly around the hinge, the elevated-height passenger seat transitions from a seating position to a lie-flat position with the seat base and the seatback forming a flat bed to allow the passenger to lie flat on the flat bed formed by the seat base and the seatback, 
the elevated-height seat is at an elevated height when in the lie-flat position, and 
the elevated-height passenger seat is configured to transition between the seating position and the lie-flat position individually and independently without affecting or being affected by one other passenger seat when the elevated-height passenger seat and the other passenger seat are disposed in a same row of passenger seats.

10. The apparatus of Claim 9, further comprising: 
a luggage compartment under the seat base and configured to contain one or more pieces of luggage therein, and wherein the luggage compartment is accessible by the passenger and another passenger of another seat behind the elevated-height passenger seat.

12. The apparatus of Claim 9, further comprising; 
an electrical, pneumatic or hydraulic actuator configured to rotate the elevated-height passenger seat around the hinge to transition between the seating position and the elevated position.  


a roller curtain disposed on a first side of the elevated-height passenger seat, the roller curtain configured to expand and retract between an open position and a closed position, 
wherein, when in the open position, the roller curtain provides privacy on the first side of the elevated-height passenger seat for the passenger.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claim 1 are the limitation of “the seat base is configured to move forward and open upwardly or downwardly with respect to the passenger, the seatback is configured to transition between a vertical position and a lie- flat position which is at a same height as the seat base, the seatback is also configured to open sideway such that a space originally used for the seat base and the seatback is converted to a passage accessible by the passenger” as well as Applicants arguments. Here the seat base moves forwards by sliding on a sliding bar, while the seat back transitions between a lie-flat position and a vertical position. The seat back, in conjunction with the seat base moving upwardly or downwardly, also opens sideways to create a walkway through where the seat is in a row of seats.  
The primary reason for allowance of claim 9 is the limitations whereby the entire passenger seat, seat base and seatback, pivot upward to create an elevated height bed. In this transition from seat to bed is independent of the other seats or beds in the row of seats. Independent claim 17 uses both of the seats of claim 1 and 9 into a single system for seating aircraft passengers. The cited references of McDonnell, Inaoka, Boenning et al and Scragg do not disclose the above limitations. Further combining references to achieve the claimed limitations would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642